Per Curiam.
G.S. 1-250 requires that the parties “agree upon a case containing the facts on which the controversy depends.” The present submission does not comply with this requirement.
The agreed statement of facts sets forth that “there are buildings on each unit, and the buildings thereon are presently used as residences exclusively by the officers, instructors, students and their families of said Seminary, have been so used since the acquisition of title; and the occupants pay reasonable rentals to the Seminary, the names, amount of rent and the relationship, if any, of the occupant of each property to the Seminary being as set forth in Exhibit ‘A’ hereto attached.” Exhibit B, an attached map, shows the location of each unit except “312 Falls Rd.”
An examination of Exhibit A shows: (1) “312 Falls Rd. House removed, New Trailer Park now occupies site. Eleven trailer coaches now using park. Rental $12.50 per month each. All residents are students”; (2)“309 West Ave. Unoccupied”; (3) “102 S. Wingate (and) 106 S. Wingate. Both buildings removed, Seminary Cafeteria now occupies these lots”; (4) “303 Pine St. Barrack. Removed November 1956. Vacant Lot”; and (5) “203 N. Wingate. House removed. Area now used as Seminary Parking Lot.” It is noted that 102 S. Wingate and 106 S. Wingate, referred to in (3) above, are listed as separate units in the agreed statement.
If Exhibit A is correct, there are no buildings “presently used as residences exclusively by the officers, instructors, students and their families of said Seminary,” on any of the six properties referred to in the preceding paragraph. The agreed statement and Exhibit A are in conflict.
As to each of the remaining ten properties, Exhibit A shows the street address thereof, the name of the “renter,” the relationship of the “renter” to the institution, e.g., “Student,” “Adm. Officer,” “Faculty,” and the amount of rent paid by each “renter” to plaintiff.
Neither the agreed statement nor Exhibit A provides any descriptive data as to any residence building or the number of occupants or their relationship to the “renter,” or as to the relationship, if any, between the present use of these properties and plaintiff’s educational program, or as to the availability for like use of other properties of plaintiff now recognized by defendants as tax-exempt, or as to any other facts which might bear upon the taxable status of these, allegedly exempt properties.
Obviously, the conflict between the agreed statement and Exhibit A makes it impossible to pass on the six properties involved in such conflict. Moreover, the agreed facts are insufficient to determine with definiteness the taxable status of the remaining ten properties; and, *422since the cause must be remanded, we deem it appropriate to vacate the judgment of the court below in its entirety, without approving or disapproving any of the rulings on which the judgment was based.
If the parties so desire, they may submit an agreed statement setting forth with particularity in respect of each of the sixteen properties “the facts upon which the controversy depends” as required by G.S. 1-250.
The cause will be remanded for further proceedings. This is in accord with the procedure in Guilford College v. Guilford County, 219 N.C. 347, 13 S.E. 2d 622, where the facts were set forth in greater detail than in the present agreed statement.
Judgment vacated and cause remanded.
DeNNY, J., took no part in the consideration or decision of this case.
WinboRNE, C.J., concurs in result.